Citation Nr: 1630705	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue with metastases to the left neck (SCC), to include as due to herbicide and/or asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1961 to July 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2012 substantive appeal (VA Form 9), the Veteran asserted his desire for a hearing before a Veterans Law Judge via videoconference.  However, in statements submitted in December 2012, both the Veteran and his representative withdrew the request for a hearing and indicated the desire to have the Board decide the matter on appeal on the evidence of record.  Accordingly, the Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

In July 2015, the Board reopened and remanded this issue to the RO for further development and adjudicative action.  The matter is now back before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's squamous cell carcinoma of the tongue with metastases to the left neck was caused by or is otherwise related to his active service, to include as due to exposure to herbicide agents or asbestos therein.


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue with metastases to the left neck was not incurred in service and is not otherwise related to service, to include herbicide exposure and asbestos exposure in service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, a VA opinion, and lay statements have been obtained.

VA has associated with the claims file records of the Veteran's VA outpatient treatment and a VA opinion was obtained in October 2015.  The opinion is adequate because the examiner discussed the Veteran's medical history, described his disability and associated symptoms in detail, and supported all conclusions with a complete rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran argued in an October 2015 statement that the VA examiner's findings were based on inaccurate records, and he disagreed with the examiner's conclusion that he had a history of heavy alcohol use.  The Board observes that the VA examiner identified records of the Veteran's drinking history to support his conclusion that he had a heavy alcohol use.  In particular, treatment records dated in January 2001 and April 2001, which the examiner cited in his report, are consistent with the opinion and interpretation.  The judgment as to whether the Veteran's alcohol intake amounted to heavy alcohol use is a judgment within the education, training, and experience of the VA examiner.  Thus, the VA examiner's report is not inconsistent with the record as the Veteran contends and the Board finds the examiner's opinion to be adequate.  

The agency of original jurisdiction (AOJ) substantially complied with the July 2015 remand orders, namely to obtain a VA opinion, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

The Veteran seeks service connection for SCC.  The Veteran has claimed entitlement to service connection for SCC, due to either Agent Orange exposure in Vietnam or asbestos exposure.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2015).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Information from the National Personnel Records Center verifies that the Veteran served in the Republic of Vietnam on various days between September 15, 1965 through December 15, 1967.  Accordingly, exposure to herbicides has been conceded.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  Squamous cell carcinoma is not one of the enumerated diseases. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VBA Manual provides guidance on adjudicating claims involving exposure to asbestos.  The Court has held that VA must analyze a claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 (predecessor to the current version contained in VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c), did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c (last accessed July 29, 2016).  In this case, exposure to asbestos during service is conceded based on the evidence of record.  A personnel report dated from June to December 1982 indicates that the Veteran assisted in relocating asbestos.  Documents from October 1983 indicate that the Veteran was enrolled in a monitoring program based on his in-service asbestos exposure.  Therefore, exposure to asbestos is conceded.  

The provisions of 38 U.S.C.A. § 1103 prohibit granting service connection for a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the Veteran's claim of entitlement to service connection for SCC was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.
When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service-connection for SCC is not warranted.  

The Veteran has a current disability of squamous cell carcinoma.  A statement from the Veteran's doctor dated in August 2002 confirmed that the Veteran was treated for this disability through July 2002 and that the Veteran still experiences difficulty swallowing and chronic pain.  A statement from the Veteran's private doctor in May 2015 indicated that the Veteran still experiences limitations due to his SCC.  Accordingly, as there is a current SCC disability or residuals, the first Shedden element is satisfied.  

However, there is no diagnosis of SCC in-service or within a year thereafter.  There is no record of treatment for SCC in-service or competent evidence that identifies treatment in-service for an event or injury that can be related to the later development of SCC.  As such, the second Shedden element is not satisfied.  

As noted, squamous cell carcinoma is not on the list of diseases that VA has presumptively associated with Agent Orange exposure.  38 C.F.R. § 3.309(e) (2015).  In terms of the Veteran's exposure to asbestos, VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases which may occur 10 to 45 years after exposure.  See VBA Manual M21-1, IV, ii.2.c.  Squamous cell carcinoma is not one of these diseases.  Thus, in order to grant service connection, there must be evidence of a causal connection between squamous cell carcinoma and asbestos exposure, or herbicide exposure, on a direct basis.

While the competent medical evidence conflicts, the preponderance of the evidence is against a finding that there is a nexus between his current SCC disability and his in-service exposure to herbicides or asbestos.  

The post-service treatment records indicate the presence of alcohol use and tobacco.  Specifically, a treatment record from December 2000 records the Veteran's alcohol intake as one to two fifths per week, a record from January 2001 indicates two to three drinks per day, another record from January 2001 reports that the Veteran drinks a half pint a day and has smoked two packs per day for forty years.  Another treatment record from April 2001 indicates the Veteran smoked one and a half to two packs of cigarettes per day for 30 years, a record from May 2001 recorded the Veteran denying any alcohol consumption, and a record from September 2001 also recorded no alcohol consumption and that the Veteran quit smoking in January 2001.  More recently, a record from October 2008 described the Veteran's alcohol intake as moderate, and records from November 2008 and May 2009 indicated no alcoholic intake or smoking.  

A September 2010 statement from Dr. M.A.K. noted the Veteran's diagnosis of SCC in 2001 and his exposure to asbestos and dioxins in-service.  Dr. M.A.K. indicated that he treated the Veteran over a ten year period and that the Veteran was experiencing complications of treatment for SCC but no recurrent disease.  Dr. M.A.K. opined that the Veteran's asbestos exposure, dioxin exposure, and smoking could be causative agents of the SCC.  

A September 2010 statement from Dr. J.A.D. noted the Veteran's exposure to asbestos and dioxins in service.  Dr. J.A.D. opined that this exposure could have caused the Veteran's SCC, but noted "unfortunately, there is no method to determine, with any degree of certainty, which carcinogen or combination thereof specifically caused the cancer."

Finally, a VA examiner submitted an opinion in October 2015.  The VA examiner reviewed the Veteran's electronic records folder.  The VA examiner reported that alcohol and tobacco are the two best recognized risk factors for oral cancer.  The VA examiner also cited to research that showed that, "[t]he chief risk factors for oral squamous cell carcinoma are smoking[] and alcohol use... The combination of heavy smoking and alcohol abuse is estimated to raise the risk... 38 fold in men."  The examiner noted that the Veteran was diagnosed and treated for squamous cell carcinoma of the tongue in 2001, and was noted to have a 60-70 pack per year history of smoking, history of heavy alcohol use, and conceded exposure to herbicides and asbestos in-service.  The VA examiner explained that tobacco and alcohol use account for the majority of squamous cell cancers of the oral cavity and herbicides or asbestos have not been demonstrated to contribute a significant, if any, risk of developing squamous cell carcinoma of the tongue.  

With regard to the private opinions, the VA examiner noted that each was carefully worded to suggest only that herbicides or asbestos could have caused the Veteran's cancer.  The VA examiner pointed out that it would be very difficult to rule out any substance completely as a possible causative agent for almost any medical condition, but the medical literature does not support the private examiners' contentions.  He added that the more likely risk factors (tobacco and alcohol use) are present with the Veteran, and they are implicated by the medical literature as more likely causes.  The VA examiner opined that the Veteran's SCC is less likely than not caused by, related to, or worsened beyond the natural progression by military service or by exposure to herbicides or asbestos.     

The Board finds the VA examiner's opinion to be the most probative and ultimately persuasive.  The medical opinions of Dr. M.A.K. and J.A.D., while competent, offer no more than suggestions that herbicide exposure and asbestos exposure could have caused the Veteran's cancer.  These opinions are less probative than the opinion of the VA examiner.  The VA examiner cited to medical literature, and noted the strong evidence linking the Veteran's risk factors of tobacco and alcohol use to SCC, and provided a conclusive opinion that is supported by the Veteran's medical history.  The Board finds this opinion consistent with the record, and supported by the VA examiner's medical expertise and medical literature.  

As previously noted, the Veteran disputed the VA examiner's findings that he used alcohol heavily.  However, the VA examiner cited to specific reports from the Veteran's medical records that indicate the Veteran consumed alcohol.  In particular, the examiner referenced a January 2001 private treatment record reflecting that the Veteran had a history of heavy drinking in the past, and an April 2001 private treatment record reflecting that the Veteran did drink alcohol on a daily basis.  The judgment that this alcohol consumption constitutes heavy alcohol use is within the training, education, and experience of the VA examiner and is consistent with the record.  

Lay statements as to whether the SCC disability is related to herbicide exposure or asbestos exposure years previously are beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, n. 4. (Fed. Cir. 2007).  Accordingly, the Veteran's claims that there exists a medical nexus between his herbicide exposure or asbestos exposure and his SCC are not competent.  Therefore, to the extent that the Veteran claims his current SCC disability is related to his herbicide exposure or asbestos exposure, his statements on this question are not afforded probative value.

Upon review of the foregoing evidence, the Board concludes that the preponderance of the evidence is against finding that the Veterans SCC was caused by or otherwise related to service, to include in-service exposure to herbicides or asbestos.  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of the tongue with metastases to the left neck (SCC), to include as due to herbicide and/or asbestos exposure is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


